Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20 and the species alkyne in the reply filed on 05/03/21 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/21.

Claim Status:
Claims 1-20 are pending.
Claims 21-35 have been cancelled.
Claims 1-10 have been withdrawn.
Claims 11-20 are presented for examination on the merits. It appears that these method claims were restricted 3/22/19 and withdrawn from consideration 6/20/19 and ultimately cancelled 11/5/19 in parent application 15961712.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 does not end in a period:

    PNG
    media_image1.png
    127
    255
    media_image1.png
    Greyscale

  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10576181. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter anticipates the instantly claimed subject matter. For example, with regard to instant claims 11-20, the patent discloses:

    PNG
    media_image2.png
    511
    699
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    425
    714
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    342
    729
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    397
    704
    media_image5.png
    Greyscale


The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
2. Claims 11-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-21 and 23 of U.S. Patent No. 10010646. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter renders obvious the instantly 2 (claim 12) with click-reactive functional groups (claim 18). Different spatial arrangements are taught with different concentrations (claims 13, 14 and 16) as well as a concentration gradient (claim 15). 
The patent does not expressly teach methods of forming an agent functionalized polymer nanofiber scaffold but the patent uses all the verbs instantly claimed to describe the nanofiber scaffold which is a discussion of how it was made and the patent directs the artisan to use a multiplication co-extrusion process. This is sufficient to piece together the process of making the nanofiber scaffold as instantly claimed. Therefore the ordinary artisan would have recognized the instantly claimed subject matter over the patented subject matter. 




 
Conclusion
No claims are allowed.
Applicant is respectfully requested that if in their response a terminal disclaimer is filed to obviate the rejection above and place the examined claims in condition for allowance, that Applicant also cancel the withdrawn claims to expedite that allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613